      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

             v.

CLIFFORD WAY                                 NO.   94-379-2


                               MEMORANDUM

Joyner, J.                                            December 17, 2020

                             Introduction

     Clifford Way moves for a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A)(i).     He has met the procedural

requirements of the statute and so we consider the merits of the

motion.   We grant the motion because we find: (1) extraordinary

and compelling reasons justify reducing the sentence, (2) the

applicable sentencing factors under 18 U.S.C. § 3553(a) warrant

the reduction, and (3) Mr. Way is not a danger to the community

or an individual as provided in 18 U.S.C. § 3142(g).          See United

States v. Doe, No. 20-2650, 2020 WL 6328203, at *1 (3d Cir. Oct.

29, 2020) (per curiam) (finding the district court appropriately

considered the defendant’s risk of contracting COVID-19, the

section 3553(a) sentencing factors, and danger to the community

in denying a motion for compassionate release); see also United

States v. Nunez, No. CR 17-58-1, 2020 WL 5237272, at *4 (E.D.

Pa. Sept. 1, 2020).    We, therefore, reduce the term of
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 2 of 8



imprisonment to time served.

                Extraordinary and Compelling Reasons

     Mr. Way’s health conditions place him at greater than

average risk of serious illness or death from COVID-19 and are

extraordinary and compelling reasons justifying a reduction in

sentence.    Courts have varied widely in determining which

combinations of health and other conditions qualify as

extraordinary and compelling.      In the context of the COVID-19

pandemic, we must consider the defendant’s specific risk of

serious illness or death if infected with the virus and the

magnitude of the danger that the defendant will contract the

virus given the situation at his facility and in the larger

community.    United States v. Babbitt, No. CR 18-384, 2020 WL

6153608, at *5 (E.D. Pa. Oct. 21, 2020) (examining “the

circumstances of the COVID-19 pandemic, the defendant's health

conditions, the defendant's age and the risk of contracting

COVID-19 at the defendant's facility”); see also United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence

of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify

compassionate release”).

     Mr. Way is fifty-four years old and suffers from numerous

serious health conditions, which put him at potential increased

risk of grave illness or death from COVID-19.         Mr. Way has both

                                    2
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 3 of 8



pulmonary sarcoidosis and hypertension.        Sarcoidosis is an

inflammatory disease that affects the lungs and has caused

damage to Mr. Way’s lungs.     Def. Mot. Ex. B at 81, Doc. No. 188

(showing the results of a June 2020 chest x-ray).         Mr. Way also

sometimes has difficulty breathing.       According to the Centers

for Disease Control and Prevention (“C.D.C.”), people with

damaged or scarred lung tissue from conditions like sarcoidosis

“might be at an increased risk for severe illness from the virus

that causes COVID-19.”    People with Certain Medical Conditions,

C.D.C. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated

Dec. 1, 2020).   Mr. Way’s doctors manage his sarcoidosis with

periodic doses of prednisone, a drug which suppresses the immune

system making patients extremely vulnerable to infections,

including COVID-19.    People in such an “[i]mmunocompromised

state (weakened immune system) from . . . immune weakening

medicines” also “might be at an increased risk for severe

illness,” according to the C.D.C.       Id.   Hypertension, another

one of Mr. Way’s conditions for which he takes medication,

similarly puts him at potential increased risk.         The government

argues that Mr. Way’s conditions do not justify extraordinary

relief because his conditions put him at potential, not

definite, increased risk.     Gov’t. Resp. at 18, Doc. No. 191.

The C.D.C. instructs, however, that “[t]he more underlying

                                    3
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 4 of 8



medical conditions someone has, the greater their risk is for

severe illness from COVID-19.”      People with Certain Medical

Conditions, C.D.C. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last updated Dec. 1, 2020).      Mr. Way suffers from three

conditions with potential increased risk.        Mr. Way’s combination

of risk factors does present extraordinary and compelling

circumstances because he faces a dangerous possibility of

serious illness or death from COVID-19.        See, e.g., United

States v. Croft, No. CR 95-496-1, 2020 WL 3871313, at *3 (E.D.

Pa. July 9, 2020) (granting compassionate release to an armed

robbery defendant with sarcoidosis and hypertension); United

States v. Rodriguez, 451 F. Supp. 3d 392, 400–01 (E.D. Pa. 2020)

(“the outbreak of COVID-19 and [defendant’s] underlying medical

conditions that place him at a high risk should he contract the

disease—present ‘extraordinary and compelling reasons’ to reduce

his sentence”).

     Mr. Way faces an “actual, non-speculative risk of exposure

to COVID-19” at FCI Schuylkill.      United States v. Somerville,

463 F. Supp. 3d 585, 597 (W.D. Pa. 2020).        Tragically, 166

federal inmates have died due to the virus and 32,805 inmates

have tested positive nationally, according to the Federal Bureau

of Prisons.   COVID-19 Cases, BOP

https://www.bop.gov/coronavirus/ (last updated Dec. 16, 2020).

                                    4
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 5 of 8



This means that about twenty-three percent of all federal

inmates have tested positive for COVID-19.        Id.   COVID-19 rates

are on the rise at FCI Schuylkill.       One hundred and forty-nine

inmates and twelve staff at the facility currently have

confirmed active cases of COVID-19.       Id.   Even taking proper

precautions, Mr. Way could contract COVID-19 at FCI Schuylkill.

     Taken together, Mr. Way’s risk profile, the danger of

infection at FCI Schuylkill, and the rising rates of COVID-19

across the country constitute extraordinary and compelling

reasons under 18 U.S.C. § 3582(c)(1)(A)(i).

              18 U.S.C. § 3553(a) Sentencing Factors

     The section 3553(a) factors do not outweigh these

extraordinary and compelling circumstances.        We cannot reduce

Mr. Way’s sentence if doing so would undermine the goals of his

original sentence, considering the section 3553(a) factors.

United States v. Walls, No. 2:12-CR-00173, 2020 WL 6390597, at

*11 (W.D. Pa. Nov. 2, 2020).      Almost twenty-six years ago, Mr.

Way was sentenced to eighty-four months of imprisonment and five

years of supervised release after pleading guilty to conspiracy

to possess with intent to distribute cocaine base, in violation

of 21 U.S.C § 846, distribution of cocaine base, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A)(iii), and aiding and abetting,

in violation of 18 U.S.C. § 2.      Mr. Way completed his term of

imprisonment, but subsequently violated the terms of his

                                    5
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 6 of 8



supervised release four times.      Most seriously, in 2006, Mr. Way

violently attacked his ex-girlfriend.       Mr. Way was convicted in

state court on multiple counts related to the incident and the

Court of Common Pleas sentenced him to ten to twenty years’

imprisonment.   In 2009, this Court sentenced Mr. Way to forty-

nine months’ incarceration for violating the terms of his

supervised release to be served consecutively to his state

sentence.    Mr. Way served twelve years in state custody for the

offense underlying the violation and he has already finished

approximately sixty-five percent of his federal sentence.              He

has served about twenty-nine months in federal custody and has

around four months of credit for good conduct.         His anticipated

release date is December 26, 2021.

     Mr. Way’s crimes were serious, but the commission of

serious crimes does not foreclose the possibility of

compassionate release when, as here, the term already served has

achieved the purposes of sentencing.       See Somerville, 463 F.

Supp. 3d at 602. (noting that “almost all federal prisoners have

committed serious crimes” and yet some are granted compassionate

release).    Mr. Way has spent a substantial amount of time in

prison and his term served reflects the seriousness of his

violation.   Mr. Way has received sufficient punishment and his

sentence, even if shortened, shows the necessary respect for the

law, while also deterring similar criminal conduct.          Mr. Way has

                                    6
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 7 of 8



met the educational goals of his incarceration commendably

participating in many vocational and training programs in

federal prison.   Mr. Way’s demonstrated rehabilitation and

sincere remorse for his crimes will serve to protect the public

from any future crimes.     Because Mr. Way has completed much of

his sentence and due to the particulars of Mr. Way’s

circumstances, there is limited risk of unwarranted sentence

disparities.

     Shortening his sentence now will not offend the purposes of

sentencing, especially given the current pandemic and Mr. Way’s

health risks.   The pandemic and Mr. Way’s specific vulnerability

to COVID-19 were not considerations in 2009 at the time of

sentencing, but they must be now.       Given the potential harm that

continued incarceration now poses, serving the remainder of Mr.

Way’s original sentence is not necessary to comply with the

purposes of sentencing.

                       Danger to the Community

     Sitting, as we are, fourteen years after the violation of

supervised release, the Court has seen no recent indication that

Mr. Way is currently a danger to the community.         This Court

cannot grant compassionate release if a defendant is a danger to

the safety of any other person or to the community, upon

consideration of the 18 U.S.C. § 3142(g) factors.         United States

v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at *31 (E.D. Pa.

                                    7
      Case 2:94-cr-00379-JCJ Document 192 Filed 12/17/20 Page 8 of 8



July 6, 2020).    Although Mr. Way has violated the terms of his

supervised release four times, the most recent violation was

fourteen years ago.    Since the time of that violent incident,

Mr. Way has spent almost a decade and a half in prison and has

worked to improve himself.     Mr. Way has focused on his

rehabilitation and has not evidenced that he is danger to the

community any longer.    During his current federal incarceration,

he has had no disciplinary incidents.       Mr. Way’s educational

achievements and employment in prison have contributed to his

rehabilitation.    Mr. Way told the Court in his own words, “I

have given my best effort to be a better person and a vital part

of society.”   Def. Pro Se Letter at 2, Doc. No. 187.         Mr. Way

intends to live with his sister in Philadelphia upon release.

He will rely on this family support as he transitions back into

the community.    We conclude that Mr. Way is no longer a danger

to public safety.

                               Conclusion

     We grant the motion under U.S.C. § 3582(c)(1)(A)(i) because

extraordinary and compelling circumstances compel Mr. Way’s

release.   We have considered the 18 U.S.C. § 3553(a) factors and

we find no danger to the community.       An Order follows.




                                    8
